ELECTRONIC RECORD                              3 5" 7-/5"

COA#       01-13-00775-CR                        OFFENSE: 37.l(Tamp Gov't Records)

           Raleigh Jordan v.The State of
STYLE:     Texas                                 COUNTY:         Harris


COA DISPOSITION:       AFFIRM                    TRIAL COURT:    209th District Court


DATE: 03/10/2015                  Publish: NO    TC CASE #:      1329597




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                 35*-/?
STYLE:   Raleigh Jordan v. The State of Texas         CCA#:                     357 -AT
     JPP£LL4NT\*>                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Rf?fV5^                                     JUDGE:

DATE:      mMu^                                      SIGNED:                            PC:

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:     ^_^_



                                                                            ELECTRONIC RECORD